Exhibit PROMISSORY AGREEMENT This Promissory Agreement (the "Agreement") is made and entered into effective as of the 31st day of December, 2014, between Xtralink Energy Corporation, a Nevada company with its registered office at 245 East Liberty Street, Suite 200, Reno, Nevada 89501 (the "Company") and Omega Research Corporation, whose registered office is at No. 5 New Road, Belize City, Belize. (the “Consultant”). WHEREAS the Company, an OTCBB reporting company, has presently licensed a unique proprietary oxygen enriched bottled water technology for a certain territory, and it desires to diversify the scope of its business to include the exploitation of certain shale property containing light crude oil in Peru. WHEREAS the Consultant has a network of specialists employed specifically in searching for and identifying properties that contain light crude oil, in various parts of the world, and subsequently at the request of its clients, involve in negotiations with interested parties to get the specific projects into fruition. WHEREAS the Company has retained the services of the Consultant in identifying and qualifying certain shale properties containing light crude oil, engaging professionals in identifying and recruiting a qualified oil exploration company that is ready, willing and able to assist in qualifying for an evaluation permit to exploit the shale oil project from the local government, and assist in finalizing the transactions so that the Company will have a viable stake in a shale oil project for its portfolio. WHEREAS the Consultant working on a contingent basis has located the desired shale property containing crude oil (in Peru); completed some preparatory work by a qualified geologist and a technical team; and through an intermediary, introduced a qualified oil company ( New West Energy Services Inc. ) that has entered into an agreement to assist a local Peruvian company (Century Petroleum Limited (Peru) S.A ) to successfully qualify for an Evaluation permit from the government of Peru for the exploitation of certain parcels of property containing shale oil. In return for the assistance from New West Energy, Century will assign the rights to one parcel of the shale oil property (6,000 sq.km) to the Company. The Evaluation permit will give the exclusive right to the qualified company for the described property for 2 years, to conduct geological tests, topographical drawings, drillings, analyze the size of the oil reserves, etc., after which, a development permit will be issued, followed thereafter by a 30 year petroleum permit. WHEREAS the Company and the Consultant agree that the Consultant has completed its part of the work assignment, and the Company agrees to reimburse the Consultant the total expenses incurred to date by the Consultant, in the amount of US$214,482 .This amount is due and payable by the Company to the Consultant, on a demand basis, upon the Assignment of the rights to one parcel of shale oil property, described above, from Century to the Company. This amount will have first priority over other debts of the Company incurred after the above date, except those relating to accounting and audit fees, legal fees, and filing fees of the Company. Promissory Agreement – December 31, 2004 Page 2 of 2 THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual covenants contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound hereby, agree as follows: 1.
